                             UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                                      3:16-cv-189-RJC
                                  3:12-cr-259-RJC-DCK-1

GLENN ADKINS, JR.,                  )
                                    )
            Petitioner,             )
                                    )
vs.                                 )
                                    )                        ORDER
UNITED STATES OF AMERICA,           )
                                    )
            Respondent.             )
____________________________________)

       THIS MATTER is before the Court on Petitioner’s pro se Motion to Seal Docket

Document, (3:16-cv-189, Doc. No. 115), in which he asks the Court to seal the Court’s August 8,

2018 Order denying his § 2255 Motion to Vacate, and have it removed from the online legal

research websites until he is released from prison.

       There is a “presumption under applicable common law and the First Amendment that

materials filed in this Court will be filed unsealed.” LCvR 6.1(a); see Rushford v. New Yorker

Magazine, Inc., 846 F.2d 249, 253 (4th Cir. 1988) (First Amendment right to access to court

proceedings includes criminal and civil cases). However, a court has authority to seal documents

before it based upon the court’s inherent supervisory authority over its own files and records. See

Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978). The denial of access to documents

under the First Amendment must be necessitated by a compelling government interest that is

narrowly tailored to serve that interest. See In re Washington Post Co., 807 F.2d 383, 390 (4th Cir.

1986); In re State-Record Co., Inc., 917 F.2d 124, 127 (4th Cir. 1990). Courts have noted safety

concerns as overriding interests that outweigh the presumption of public access to judicial records.

See Presley v. Georgia, 558 U.S. 209 (2010). Before sealing judicial records, a court must identify
the interest that overrides the public’s right to an open court, and articulate supporting findings

specific enough that a reviewing court can determine whether the order was properly entered. See

Press–Enterprise Co. v. Superior Ct. of Ca., 464 U.S. 501, 510 (1984); LCvR 6.1. When addressing

motions to seal, the Court must consider alternatives to sealing and specify whether the sealing is

temporary or permanent and also may redact such orders in its discretion. LCvR 6.1.

       Petitioner seeks to seal the Order denying his § 2255 Motion to Vacate because it alludes

to confidential discussions that occurred during the criminal case and asserts that their disclosure

could affect his safety. He also asks that the Order be sealed in the Court’s records and removed

from online legal research website LexisNexis until his release from incarceration which is

expected to be on May 10, 2034. The Government filed a Response deferring to the Court’s

determination on whether relief should be granted. (Doc. No. 117).

       The Court finds that Petitioner’s interest in his personal safety overrides the public’s

interest in accessing the Order denying § 2255 relief. However, sealing the Order in its entirety is

not the narrowest remedy that will address Petitioner’s concerns. Redaction will adequately

address Petitioner’s concerns while retaining the public’s interest in accessing the non-confidential

portions of the Order. Therefore, the Clerk of Court will be instructed to replace the August 8,

2018 Order with a redacted version (attached to this Order) and will be directed to instruct online

legal research providers LexisNexis and Westlaw to replace the Order with the redacted version

on their websites.

       IT IS, THEREFORE, ORDERED that:

       1.      Motion to Seal Docket Document, (Doc. 115), is DENIED.

       2.      However, the Clerk is instructed to REPLACE docket entries 3:16-cv-189

               (Doc. No. 104), and 3:12-cr-259 (Doc. No. 222), with the redacted

               document attached to this Order.
3.   IT IS FURTHER ORDERED that the Clerk of Court is instructed to

     forward     a     copy      of      this      Order   to    LexisNexis   at

     source.acquisition@lexisnexis.com,              and        Westlaw       at

     west.casescarteam@thomson.com with instructions to replace the August

     8, 2018 Order that currently appears at 2018 U.S. Dist. LEXIS 133671 and

     2018 WL 3763016, respectively, with the redacted version of the document

     (attached) due to its confidential content.


                              Signed: February 8, 2019
                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                    3:16-cv-189-RJC
                               (3:12-cr-259-RJC-DCK-1)

GLENN ADKINS, JR.,                                    )
                                                      )
                       Petitioner,                    )
                                                      )
vs.                                                   )               ORDER
                                                      )
UNITED STATES OF AMERICA,                             )
                                                      )
                       Respondent.                    )
                                                      )

       THIS MATTER is before the Court on Petitioner’s Amended Motion to Vacate, Set Aside

or Correct Sentence under 28 U.S.C. § 2255, (Doc. No. 2), and numerous pending motions, (Doc.

Nos. 8, 12, 16, 20, 22, 36, 37, 38, 40, 41, 45, 47, 49, 53, 56, 57, 59, 62, 73, 79, 88, 96, 102). The

Government has filed a Response opposing relief. (Doc. No. 9).

       I.      BACKGROUND

       Petitioner and co-defendant Warren Tonsing were indicted in a Costa Rican telemarketing

fraud conspiracy. The charges pertaining to Petitioner are: Count (1), conspiracy to commit wire

and mail fraud; Counts (2)-(9), wire fraud; Count (10), conspiracy to commit money laundering;

and Counts (11)-(14), international money laundering. (3:12-cr-259, Doc. No. 9).

       The Government presented evidence at trial that Petitioner and several co-defendants

operated a call center in Costa Rica from which they made phone calls into the United States,

posing as representatives of the Federal Trade Commission, Random House Publishing, and

Lloyds of London. They presented a “pitch” in which they told victims that they had won large

cash sweepstakes prizes but, in order to collect their winnings, they must wire money into Costa
Rica to purchase insurance and pay fees. The evidence against Petitioner included testimony from

cooperating co-conspirators Christopher Coble and Andrew Longhurst who identified Petitioner

as a call center “opener” and “reloader” who defrauded victims under the aliases Benjamin Walker

and Robert Hayward. (3:12-cr-259, Doc. No. 174 at 58-59, 219). A jury found Petitioner guilty of

all 14 Counts. (3:12-cr-259, Doc. No. 96).


        The Presentence Investigation Report (“PSR”) scored the base offense level as seven for

wire fraud, plus the following enhancements: 18 levels for a loss amount greater than $2,500,000

but less than $7,000,000; six levels for more than 250 victims; two levels for misrepresenting that

the defendant and/or conspirators were acting on behalf of a government agency; and two levels

because a substantial part of the fraudulent scheme was committed from outside the United States.

(3:12-cr-259, Doc. No. 118 at ¶ 28). Two levels were added because Petitioner was convicted

under 18 U.S.C. § 1956, and for vulnerable victims, and three levels were added because Petitioner

was a manager or supervisor. (3:12-cr-259, Doc. No. 118 at ¶¶ 29-31). This resulted in a total

offense level of 42. (3:12-cr-259, Doc. No. 118 at ¶ 36). Petitioner had a criminal history score of

four and two levels were added because Petitioner committed the instant offense while under a

criminal justice sentence. (3:12-cr-259, Doc. No. 118 at ¶¶ 42, 43). The total criminal history score

was therefore six and Petitioner’s criminal history category was III. (3:12-cr-259, Doc. No. 118 at

¶ 44). The resulting guideline range was 360 months to life in prison. (3:12-cr-259, Doc. No. 118

at ¶ 80).


        Petitioner’s counsel filed objections arguing, inter alia, to the PSR’s calculation of the loss

amount and number of victims, arguing that the PSR relied on the “spreadsheet analysis” prepared

by Agent Eric Kost was not reliable. (3:12-cr-259, Doc. No. 131). Counsel also filed a Motion for

Sentencing Departure/Variance for the imposition of a sentence not greater than necessary to
achieve the purposes of sentencing and to avoid a sentencing disparity from his co-defendants’ 24-

month sentences. (3:12-cr-259, Doc. No. 134); see also (3:12-cr-259, Doc. No. 138).

       The Court found that the loss amount was more than $1,000,000 and reduced the base

offense level by two levels. This did not change the advisory guideline imprisonment range. The

Court granted the defense motion to vary below the guidelines and sentenced Petitioner to 300

months’ imprisonment as to Count (1) and 240 months as to Counts (2)-(14), concurrent, followed

by two years of supervised release, and imposed restitution of $2,419,706.68. (3:12-cr-259, Doc.

No. 144); see (3:12-cr-259, Doc. No. 177).

       Petitioner argued on direct appeal that the Court erred in denying his motion for judgment

of acquittal because the money laundering offenses merged with the wire fraud offenses, that the

Court was required to submit Petitioner’s restitution amount and facts underlying the application

of the Sentencing Guidelines to the jury, and that the Court procedurally erred in applying several

sentencing enhancements. The Fourth Circuit Court of Appeals affirmed, finding that Petitioner

waived his merger argument by failing to assert it in a Rule 29 motion, that the Court was not

required to submit the facts underlying Petitioner’s Guidelines calculation and restitution amount

to the jury, and that the Court did not clearly err in calculating the loss amount, number of victims,

applying enhancements for vulnerable victims and a supervisory role. United States v. Tonsing,

629 Fed. Appx. 464 (4th Cir. 2015). The United States Supreme Court denied certiorari on March

28, 2016. Adkins v. United States, 136 S.Ct. 1506 (2016).

       Petitioner filed a § 2255 Motion to Vacate on April 19, 2016, and he filed the instant

Amended § 2255 Motion to Vacate on June 7, 2016. (Doc. Nos. 1, 2). He raises a number of claims

of substantive error and ineffective assistance of trial and appellate counsel.
       II.     STANDARD OF REVIEW

       A federal prisoner claiming that his “sentence was imposed in violation of the Constitution

or the laws of the United States, or that the court was without jurisdiction to impose such sentence,

or that the sentence was in excess of the maximum authorized by law, or is otherwise subject to

collateral attack, may move the court which imposed the sentence to vacate, set aside or correct

the sentence.” 28 U.S.C. § 2255(a).

       The Sixth Amendment to the U.S. Constitution guarantees that in all criminal prosecutions,

the accused has the right to the assistance of counsel for his defense. See U.S. Const. Amend. VI.

To show ineffective assistance of counsel, Petitioner must first establish deficient performance by

counsel and, second, that the deficient performance prejudiced him. See Strickland v. Washington,

466 U.S. 668, 687-88 (1984). The deficiency prong turns on whether “counsel's representation

fell below an objective standard of reasonableness ... under prevailing professional norms.” Id. at

688. A reviewing court “must apply a ‘strong presumption’ that counsel’s representation was

within the ‘wide range’ of reasonable professional assistance.” Harrington v. Richter, 562 U.S. 86,

104 (2011) (quoting Strickland, 466 U.S. at 689). The Strickland standard is difficult to satisfy in

that the “Sixth Amendment guarantees reasonable competence, not perfect advocacy judged with

the benefit of hindsight.” See Yarborough v. Gentry, 540 U.S. 1, 8 (2003). The prejudice prong

inquires into whether counsel’s deficiency affected the judgment. See Strickland, 466 U.S. at 691.

       A petitioner must demonstrate “a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different. A reasonable

probability is a probability sufficient to undermine confidence in the outcome.” Id. at 694. In

considering the prejudice prong of the analysis, a court cannot grant relief solely because the

outcome would have been different absent counsel’s deficient performance, but rather, it “can only

grant relief under ... Strickland if the ‘result of the proceeding was fundamentally unfair or
unreliable.’” Sexton v. French, 163 F.3d 874, 882 (4th Cir. 1998) (quoting Lockhart v. Fretwell,

506 U.S. 364, 369 (1993)). Under these circumstances, the petitioner “bears the burden of

affirmatively proving prejudice.” Bowie v. Branker, 512 F.3d 112, 120 (4th Cir. 2008). If the

petitioner fails to meet this burden, a reviewing court need not even consider the performance

prong. Strickland, 466 U.S. at 697.

        Strickland applies in the context of appellate representation. To show prejudice, a petitioner

must show a “reasonable probability ... he would have prevailed on his appeal” but for his

counsel’s unreasonable failure to raise an issue. Smith v. Robbins, 528 U.S. 259, 285–86 (2000);

see also United States v. Mannino, 212 F.3d 835, 845-46 (3d Cir. 2000) (“The test for prejudice

under Strickland is not whether petitioners would likely prevail upon remand, but whether we

would have likely reversed and ordered a remand had the issue been raised on direct appeal.”).


        Rule 4(b) of the Rules Governing Section 2255 Proceedings provides that courts are to

promptly examine motions to vacate, along with “any attached exhibits and the record of prior

proceedings . . .” in order to determine whether the petitioner is entitled to any relief on the claims

set forth therein. After examining the record in this matter, the Court finds that the arguments

presented by Petitioner can be resolved without an evidentiary hearing based on the record and

governing case law. See Raines v. United States, 423 F.2d 526, 529 (4th Cir. 1970).

        III.     DISCUSSION1

(1)     Substantive Error

        (A)      Illegal Arrest and Extradition




        1
           Petitioner’s lengthy and duplicative claims in the 77-page § 2255 petition have been renumbered and
consolidated for purposes of this discussion. Any claim or argument not specifically mentioned in the discussion is
denied.
         Petitioner contends that the United States violated his constitutional rights and the

Extradition Treaty with Costa Rica by seizing him in Costa Rica and extraditing him on June 25,
                                                                                        2
2012. He claims that a Costa Rican court had issued a judicial mandate barring his removal from

Costa Rica and that U.S. agents unlawful coordinated efforts to seize Petitioner and remove him

from Costa Rica on a national holiday when government agencies were closed. The U.S. had a

duty to use procedures in place to request Petitioner’s extradition from Costa Rica and not seize

and remove him unlawfully. U.S. embassy personnel breached their duties by seizing Petitioner

and transferring him to U.S. Marshals agents who unlawfully removed him from Costa Rica

against his will. Petitioner informed counsel about the Costa Rican mandate and instructed counsel

to challenge his seizure and removal. None of his lawyers complied and told him to use his

argument as leverage in plea negotiations or to raise the issue in a § 2255 petition.

         The Government asserts that Petitioner was deported from Costa Rica, not extradited, and

thus his repatriation to the United States did not implicate the Extradition Treaty between Costa

Rica and the United States.

         The record supports the Government’s representations. Petitioner’s arrest warrant indicates

that he was arrested in the underlying criminal case in Arizona on July 30, 2012. (3:12-cr-259,

Doc. No. 5). The United States District Court for the District of Arizona held a detention hearing
                                                         3
on August 6, 2012, case number 12-7399M. The Arizona District Court found in its Order of

         2
           Petitioner has attached to his Amended § 2255 Motion to Vacate a document purporting to be a Costa Rican
“Judicial Mandate/Habeas Corpus Order” dated July 25, 2012, and translation completed by Petitioner. (Doc. No. 2-
4 at 18, 21). It states that a writ of habeas corpus was filed on behalf on Petitioner against the General Director of
Immigration and Alienage, that a response must be filed within three days, and that the General Director of
Immigration and Alienage ensure that Petitioner “not abandon the national territory unless he willfully and voluntarily
wishes to do so and does so being duly apprised by counsel of the legal consequences thereto of any such decision.
Disobedience of the orders promulgated by the Constitutional Jurisdiction, in conformance with article 71 of the cited
Law, shall find themselves penalized to three months to two years imprisonment or from twenty to sixty days of
fine(s).” (Doc. No. 2-4 at 19).
         3
             The Court takes judicial notice of the Arizona District Court’s online docket. See Fed. R. Ev. 201.
Detention that “Defendant was actually deported or removed by the Costa Rican Government

because he was not living lawfully in Costa Rica.” (2:12-mj-7399, Doc. No. 10 at 4). Petitioner

claimed that he was returning to San Diego to turn himself in when he was arrested, which the

Arizona Court rejected as incredible and unsupported by any evidence. (Id.).

       Petitioner’s present allegations about having been illegally seized by U.S. agents in Costa

Rica are rejected. Moreover, Petitioner has failed to establish that any law violation occurred with

regards to his arrest and presence in the United States. This claim is therefore denied.

       (B)     Jurisdiction and Venue

       Petitioner appears to argue that the Court lacked jurisdiction and venue to try him because

he was illegally arrested in Costa Rica and was brought to the United States against his will.

        The district courts of the United States “have original jurisdiction, exclusive of the courts

of the states, of all offenses against the laws of the United States.” 18 U.S.C. § 3231 (2006).

Physical presence in the United States usually supplies the only necessary prerequisite for personal

jurisdiction in a federal criminal prosecution. See United States v. Wilson, 721 F.2d 967, 972 (4th

Cir. 1983) (“It has long been the general rule that a court’s power to try a criminal defendant is not

impaired by the government’s use of even forcible abduction to bring the defendant within the

court's jurisdiction.”). The manner through which a defendant found himself within the United

States generally does not affect the jurisdiction of the district court to preside over his prosecution.

See United States v. Alvarez–Machain, 504 U.S. 655, 657 (1992) (district court had jurisdiction

over prosecution of Mexican national who had been forcibly kidnapped and brought to the United

States where abduction did not violate extradition treaty between United States and Mexico);

United States v. Porter, 909 F.2d 789, 791-92 (4th Cir.1990) (district court had jurisdiction over

defendants involuntarily deported from the Philippines to the United States).
       Venue in a federal criminal prosecution lies in the district in which the alleged crime was

committed. Fed. R. Crim. P. 18; U.S. Const. Art. III, § 2, Cl. 3; U.S. Const. Amend VI. Wire fraud

is properly tried in any district where a payment-related wire communication was transmitted in

furtherance of the fraud scheme. See United States v. Ebersole, 411 F.3d 517, 527 (4th Cir. 2005)

(addressing venue);18 U.S.C. § 3237(a) (general venue statute). Conspiracy is a continuing offense

so its prosecution is proper in any district in which the offense was begun, continued, or completed.

18 U.S.C. § 3237(a). Money laundering offense can be brought in any district where a prosecution

for the underlying specified unlawful activity could be brought. 18 U.S.C. § 1956(i)(1).

       The Government presented evidence that Petitioner engaged in the charged offenses by

phoning victims in the United States from Costa Rica and instructing them to wire money to Costa

Rica, and many of the wiring transactions went through Charlotte. (3:12-cr-259, Doc. No. 175 at

68). Petitioner’s present conclusory and unsupported claim that the Court lacked jurisdiction and

venue is refuted by the record and is denied. See generally United States v. Dyess, 730 F.3d 354

(4th Cir. 2013) (vague and conclusory allegations contained in a § 2255 petition may be disposed

of without further investigation by the district court).

       (C)     Withdrawal of Counsel

       Petitioner contends that the Court violated the Sixth Amendment by providing Petitioner’s

“inquiry of counsel letter” to the United States and for allowing the Government to attend the

hearing on the matter which should have been conducted ex parte. (Doc. No. 2 at 18). Petitioner

claims that, immediately upon becoming unrepresented, prosecutor Donley solicited

information/evidence from Petitioner. The United States “subsequently took the fraudulent,

contrary position that it had not solicited information/evidence from Movant and prejudicially

introduced Government’s Exhibit 50A under such false pretenses.” (Doc. No. 2 at 18). The jury
and Court viewed and considered the evidence that should not have been before it, which resulted

in a reasonable probability of a different trial outcome.

       Petitioner filed a Letter dated November 19, 2012, that was not sealed, asking the Court to

replace Mr. Fischer as defense counsel. (3:12-cr-259, Doc. No. 39). In it, he alleges that he

provided information to counsel in an effort to obtain a downward departure for substantial

assistance but that counsel failed to forward the information to the Government, for failing to visit

him and ignoring his phone calls, and for admittedly lying to him on at least three occasions.

Petitioner asks that counsel be required to provide Petitioner’s communications to him to the Court

for in camera inspection. (3:12-cr-259, Doc. No. 39 at 5).

       Counsel filed a Motion to Withdraw under seal on January 21, 2013, in which he explained

that Petitioner had filed a motion to have him removed, the attorney-client relationship had

deteriorated, and Petitioner made allegations against counsel that have given rise to a conflict of

interest would make it unethical for him to continue representing Petitioner. (3:12-cr-259, Doc.

No. 40). The Court’s electronic docket sheet indicates that the entry was modified on January 23,

2013 “to give USA access.” (Id.).

       The matter came before Judge Keesler for a hearing on January 28, 2013, which Petitioner,

Mr. Fischer, and the two prosecutors attended. (3:12-cr-259, Doc. No. 176). Petitioner explained

he would like a lawyer who is local and who does not have a conflict of interests. (3:12-cr-259,

Doc. No. 176 at 8). Before the Court ruled on the motion to withdraw, prosecutor Donley addressed

the allegation in Petitioner’s letter that counsel had failed to turn over information to the

Government towards substantial assistance:

       MR. DONLEY: There is one issue in Mr. Adkins’ letter that I thought I should
       mention and it deals with whether or not it’s too late to turn over certain things to
       the Government and it’s not. I wanted to make that clear on the record.
               The conversations between counsel and the defendant, of course, we’re not
       privy to, but at least to that area I wanted to make it clear that, you know, it’s not
       too late.
       THE COURT: … [I]s it fair to say that … Mr. Adkins’ cooperation, if he desired
       to give it, would still be welcome?

       MR. DONLEY: Yes.

(3:12-cr-259, Doc. No. 176 at 10).

       Judge Keesler went on to apply the criteria in United States v. Mullen, 32 F.3d 891 (4th
       Cir.

1994), and granted counsel’s Motion to Withdraw without objection by the Government and

ordered the appointment of new counsel. (3:12-cr-259, Doc. No. 176 at 12). Petitioner asked at the

end of the hearing to “communicate something to Mr. Donley,” and the Court instructed him to

“wait till [his] new lawyer is appointed.” (3:12-cr-259, Doc. No. 176 at 13).

       Petitioner’s contention that Judge Keesler erroneously provided copies of the pro se Letter

to the prosecutors is conclusively refuted by the record. Petitioner did not file that document under

seal. To the extent Petitioner meant to refer to counsel’s Motion to Withdraw, the record does not

indicate why the Government was granted access to that document electronically several days

before the hearing. In any event, Petitioner fails to explain how its disclosure was erroneous as it

does not contain any greater or different information than Petitioner’s unsealed letter. Petitioner’s

claim that prosecutor Donley attempted to take advantage of his unrepresented status is also refuted

by the record. Mr. Donley simply addressed one of the concerns Petitioner set forth in his pro se

Letter, that counsel had failed to turn over information to the Government in furtherance of

substantial assistance, by stating on the record that it was not too late for Petitioner to provide the

Government with information. Taken in context, Mr. Donley was not attempting to obtain

information from Petitioner and Petitioner was not unrepresented at the time that statement

occurred. Moreover, when Petitioner attempted to talk to Mr. Donley at the end of the hearing after
counsel had been dismissed, the Court advised him not to do so until a new attorney was

representing him.

       Petitioner’s claim that his constitutional rights were violated with regards to the pleadings

and hearing on counsel’s withdrawal is lacking in any legal or factual basis and is therefore denied.

       (D)     Evidentiary Issues

       Petitioner contends that the Court erred by (i) precluding Petitioner from presenting the

“Coble Interrogatories” at trial, and (ii) admitting Petitioner’s statements in Exhibit 50A.

       (i)     Petitioner argues that the so-called Coble Interrogatories should have been admitted

at trial. He contends that the Government unduly prejudiced him by inferring to the Court that

Petitioner had intimidated Coble into answering the 13 questions, and that, if introduced at trial,

they would have contradicted the prosecution’s theory that “runners” were exclusive and would

have undermined Coble’s trial testimony.

       Attorneys admitted to practice before this Court agree to abide by the Court’s local rules

as well as the North Carolina Rules of Professional Conduct. LCvR 83.1(a). The North Carolina

Rules of Professional Conduct bar an attorney from “communicat[ing] or caus[ing] another to

communicate about the subject of the representation with a party the lawyer knows to be

represented by another lawyer in the matter, unless the lawyer has the consent of the other lawyer

or is authorized by law to do so.” Rule 7.4, NC RPC. “The general prohibition against an attorney

having ex parte contact with a represented party is based on several rationales. These rationales

include preventing an attorney from circumventing opposing counsel to obtain unwise statements

from an adverse party.” Lewis v. CSX Transp., Inc., 202 F.R.D. 464, 466 (W.D. Va. 2001) (citing

Armsey v. Medshares Mgmt. Servs., Inc., 184 F.R.D. 569, 573 (W.D. Va. 1998)). Ethical

violations may result in sanctions such as disqualification of counsel, divulging the contacts,
prohibiting their use as admissions, and imposing monetary sanctions. McCallum v. CSX Transp.,

Inc., 149 F.R.D. 104, 111 (M.D.N.C. 1993).

       In the instant case, the Government found out that Petitioner had asked Coble, with whom

Petitioner shared a cell block, to complete written “interrogatories” that were slipped under Coble’s

cell door. The Government spoke to Coble’s lawyer who said that she had not authorized contact

with her client. The Government then met with Coble with his attorney’s permission. Coble said that

Petitioner told Coble that there were questions his lawyer wanted him to answer and that Coble felt

uncomfortable being asked questions by Petitioner. (3:12-cr-259, Doc. No. 172 at 26- 27).

Petitioner answered them and returned them. “[H]e felt concerned that he – if he didn’t answer them,

he was concerned about retribution by Adkins,” who had a prior history of assault with a deadly

weapon. (3:12-cr-259, Doc. No. 172 at 27). Petitioner’s counsel said that he “did not ask Mr.

Adkins to ask these questions … [and] did not encourage him to ask these questions…. The truth

of it is these fellas had been friends in Costa Rica.” (3:12-cr-259, Doc. No. 172 at 28).

       The Court found that the information was obtained without prior authorization from the

Court and enjoined Petitioner from using information from the Coble Interrogatories that could

not be gleaned from another source at trial:

       THE COURT: I’m not saying you’re precluded from using any information gleaned
       solely from the response of Mr. Coble to the interrogatories, the 15 interrogatories
       in any way. And so he might give you an answer. If your investigation or common
       sense or any other tool of a cross examiner leads you to ask another question, you’re
       entitled to do that. But you’re not to use the information in the form of the 15
       question and answer document or any of the information in it that you haven’t
       gleaned from some other source without authorization from the court.

(3:12-cr-259, Doc. No. 172 at 29).

       The Court, after concluding that an improper communication with a represented party had

occurred and imposed an appropriate sanction by excluding from trial the information that the
defense improperly gleaned from that document. Petitioner has failed to demonstrate that the

Court’s ruling was erroneous.

               (ii)    Petitioner contends that the Court improperly admitted Exhibit 50A at trial

because Petitioner provided it to the Government during plea negotiations. (Doc. No. 2 at 31). He

argues that the United States took the “fraudulent” position at trial that it had not solicited the

letter. (Doc. No. 2 at 2). Counsel was on notice that the Government intended to introduce this

exhibit, did not consult with Petitioner until the pretrial motion hearing was underway, and failed

to develop facts regarding this issue. As a result, the jury and Court were privy to information in

Exhibit 50A that they were not entitled to hear and which probably changed the outcome of trial

and sentencing.

        Statements made “during plea discussions” with a prosecutor are not admissible if the

discussions did not result in a guilty plea. Fed. R. Ev. 410(a)(4). However, “an agreement to waive

the exclusionary provisions of the plea-statement rules is valid and enforceable.” United States v.

Mezzanatto, 513 U.S. 196, 210 (1995). A proffer agreement “defines the obligations of the parties

and is intended to protect the defendant against the use of his or her statements, particularly in

those situations in which the defendant has revealed incriminating information and the proffer

session does not mature into a plea agreement or other form of cooperation agreement.” United

States v. Lopez, 219 F.3d 343, 345 n.1 (4th Cir. 2000). A statement is not hearsay if it is offered

against an opposing party and was made by the party in an individual or representative capacity.

Fed. R. Ev. 801(d)(2)(A).

        On October 1, 2012, Petitioner, his counsel, and prosecutors signed a Proffer Agreement

before Petitioner engaged in the first of two meetings with the Government. It provides in pertinent

part:
               Neither this agreement nor the meeting constitutes a plea discussion or an
       attempt to initiate plea discussions. In the event this agreement or the meeting is
       later construed to constitute a plea discussion or an attempt to initiate plea
       discussions, Client knowingly and voluntarily waives any right Client might have
       under Fed. R. Ev. 410, Fed R. Crim. P. 11(f), or otherwise, to prohibit the use
       against Client of statements made or information provided.
       …
               It is understood that this agreement is limited to the statements made by
       Client at the meeting and does not apply to any oral, written or recorded statements
       made by Client at any other time.

(3:12-cr-259, Doc. No. 90-1 at 8).

       On January 24, 2013, Petitioner wrote a letter to Mr. Donley that the Government has

characterized as “unsolicited,” in which he made some admissions about the sweepstakes fraud

conspiracy. See (3:12-cr-259, Doc. No. 86-1 at 1).

       Counsel filed a Motion in Limine arguing that Petitioner’s January 24, 2013, letter was an

“attempt[] to further his negotiations toward an acceptable plea agreement” and is inadmissible.

(3:12-cr-259, Doc. No. 86 at 1). Counsel argued at the motions hearing that the letter is covered

by the proffer agreement because Petitioner did not see himself as being represented by his attorney

and he thought he was still operating under the proffer agreement at that time. (3:12-cr-259, Doc.

No. 86 at 5-9). The Court found that the letter “is not covered by the proffer” agreement due to the

proffer agreement’s provision that the agreement applies only to Petitioner’s meeting with the

Government and not to any subsequent oral or written statements. (3:12-cr-259, Doc. No. 86 at 5,

14).

       At trial, Coble testified that he recognized Exhibit 50A, the heavily redacted handwritten

letter to Mr. Donley dated January 24, 2013, as Plaintiff’s handwriting. (3:12-cr-259, Doc. No. 174

at 96-97). The Court admitted Exhibit 50A into evidence over Petitioner’s objection. (Id. at

97). Coble read the redacted letter into evidence regarding whether Patricia Clark “knew that we
were defrauding people and if she (Clark) was a willing participant, or a co-conspirator….” (Id. at

98).

          No evidentiary error occurred because Petitioner entered into a Proffer Agreement that

expressly excluded any written statements and waived application of Rule 410. The January 24

letter and it was therefore properly admitted as a party admission.

          (E)    Prosecutorial Misconduct

          Petitioner contends that the Government engaged in prosecutorial misconduct by: (i) filing

an ethics violation against defense counsel Richard H. Tomberlin for improper contact with

witness Christopher Lee Coble with regards to the Coble Interrogatories; and (ii) withholding from

the defense the Longhurst Proffer. He claims that the evidence that was unlawfully withheld for

which there was a reasonable probability that, but for the withholding of such, the result of the trial

may have been different. (Doc. No. 2 at 40).

                 (i)    Petitioner contends that the Government engaged in misconduct by

accusing defense counsel of an ethics violation re the Coble Interrogatories.

          Communicating with a represented party is an ethical violation. See Section (1)(D)(i),

supra. Petitioner fails to explain how the prosecution engaged in any impropriety by calling this

potential ethical violation to the Court’s attention.


                 (ii)   Petitioner argues that the Government failed to disclose the Longhurst

Proffer in violation of its discovery obligation pursuant to Brady v. Maryland, 373 U.S. 83, 87

(1963).


          The Government represents that it produced all co-conspirator interviews to the defense

including those of cooperating conspirators Coble and Longhurst. (Doc. No. 9 at 12-13). The

veracity of this representation is confirmed by counsel’s attachment of Memorandum of Interview
forms (“MOI”) for individuals including Coble and Longhurst to his Sentencing Brief. (3:12-cr-

259, Doc. No. 135). Further, Petitioner tacitly admits in his § 2255 Motion to Vacate that the co-

conspirators’ statements had, indeed, been provided to counsel. See (Doc. No. 2 at 47) (Petitioner

“instructed Compulsory Counsel to visit him and bring all of the MOIs the United States had

produced in relation to Movant’s matter in re Longhurst and Coble….”); (Doc. No. 2 at 65)

(alleging that counsel did not reveal to Petitioner until just before sentencing an MOI that included

Coble’s alleged threat to Felipe Fernandez).


        Petitioner’s Brady claim is defeated by the record as well as his own § 2255 allegations

and is therefore rejected.

(2)     Ineffective Assistance of Counsel

        (A)     Trial Preparation

        Petitioner contends that trial counsel was ineffective pre-trial for: (i) failing to argue that

his arrest and extradition were illegal; (ii) failing to argue that the Court lacked jurisdiction and

venue; (iii) failing to move for a bill of particulars; (iv) failing to conduct “thorough and creative

investigation” and investigate evidence which would have diminished and or impeached witness

credibility before Movant’s jury and the Trial Court. (Doc. No. 2 at 33); (v) visiting Petitioner only

three time to prepare for trial; (vi) failing to adequately and completely argue the violation of

Movant’s Sixth Amendment rights by admitting into evidence at trial Government’s Exhibit 50A.

(Doc. No. 2 at 31).

                (i)     Counsel was not ineffective for failing to argue that Petitioner’s arrest and

extradition were illegal because those claims are meritless. See Claim (1)(A), supra; see generally

Knowles v. Mirzayance, 556 U.S. 111, 123 (2009) (“this Court has never required defense counsel

to pursue every claim or defense, regardless of its merit, viability, or realistic chance for success.”).
                (ii)    Counsel was not ineffective for failing to argue that the Court lacked

jurisdiction and venue over Petitioner’s criminal case because those allegations are meritless. See

Claim (1)(B), supra; Knowles, 556 U.S. at 123).

                (iii)   Petitioner argues that counsel should have moved for a bill of particulars to

challenge the Court’s venue and jurisdiction.

        A criminal defendant may move for a bill of particulars within 14 days after arraignment,

or at a later time if the court permits. Fed. R. Crim. P. 7(f). A bill of particulars identifies for the

defendant the area within which the government’s chief evidence will fall. United States v.

Fletcher, 74 F.3d 49, 53 (4th Cir. 1996). Its purpose “is to fairly apprise the defendant of the charges

against him so that he may adequately prepare a defense and avoid surprise at trial ... not ... to

provide detailed disclosure of the government’s evidence in advance of trial.” United States v.

Automated Medical Labs., Inc., 770 F.2d 399, 405 (4th Cir.1985) (citation omitted); see also United

States v. Schembari, 484 F.2d 931, 934-35 (4th Cir.1973). A bill of particulars is not part of the

indictment and does not change or an amendment the charges, rather, if merely amplifies the

indictment by providing missing or additional information so that the defendant can effectively

prepare for trial. United States v. Howard, 590 F.2d 564, 567 (4th Cir. 1979); United States v.

Johnson, 575 F.2d 1347, 1356 (5th Cir.1978).

        Petitioner does not state how the indictment failed to apprise him of the charges against

him or how counsel’s failure to request a bill of particulars prevented him from effectively

preparing for trial. Counsel was not ineffective for failing to move for a bill of particulars because

Petitioner has set forth no valid grounds upon which counsel should have done so that would have

probably changed the outcome of trial.
               (iv)    Petitioner contends that counsel failed to conduct “thorough and creative

investigation” and investigate evidence which would have diminished and or impeached witness

credibility before the jury and the Court. Before trial, Coble told police “hawaiivic3” recording of

a telemarketer threatening a victim, that Longhurst identified as either Esteban Fernandez or

Alvarado, sounded like Petitioner as though he was suffering from a hangover, talking on a

payphone. Petitioner knew the voice was not his even though the United States was attributing it

to him. Petitioner instructed counsel to demand production of the audio file, introduce it into

evidence at trial, and cross examine Longhurst and Coble to impeach their credibility. Counsel

disregarded Petitioner’s instruction to investigate and argue this on his behalf. Neither the jury nor

the court benefitted from hearing about Coble’s efforts to falsely incriminate Petitioner. “Although

counsel should conduct a reasonable investigation into potential defenses, Strickland does not

impose a constitutional requirement that counsel uncover every scrap of evidence that could

conceivably help their client.” Green v. French, 143 F.3d 865, 892 (4th Cir. 1998), abrogated on

other grounds, Williams v. Taylor, 529 U.S. 362 (2000). In the end, “a particular decision not to

investigate must be directly assessed for reasonableness in all circumstances, applying a heavy

measure of deference to counsel’s judgments.” Wiggins v. Smith, 539 U.S. 510, 521-22 (2003).

       Reasonable counsel could have concluded that a poor-quality audio recording in which a

victim was threatened by a person who at least one witness thought resembled Petitioner’s voice

could have been detrimental to the defense. See, e.g., Shippy v. United States, 112 F.Supp.3d 355

(W.D.N.C. 2015) (counsel may have foregone voice analysis of recorded phone calls to all himself

the opportunity to argue a reasonable doubt existed as to whether it was defendant’s voice that had

been recorded); Fenn v. United States, 175 F.Supp.3d 602, 615 (E.D. Va. 2016) (counsel’s failure
to discover and present partial alibi defenses at trial was not prejudicial where the alibis did not

convincingly place Petitioner outside of the household at the time of child pornography download,

and several could aggravate the case against him by demonstrating that he was in the area

surrounding the home and capable of reaching the home by car in time to commit the downloads).

Petitioner’s general allegation that counsel failed to conduct a “creative and thorough

investigation” is too vague and conclusory to support relief. See generally Dyess, 730 F.3d at 354

(vague and conclusory allegations contained in a § 2255 petition may be disposed of without

further investigation by the district court).

                   (v)    Petitioner contends that counsel visited him only eight times before trial,

and only three of these meetings occurred between the time Petitioner decided to go to trial and

the trial’s start. He alleges that the three trial preparation legal visits were brief and “of little

substance.” (Doc. No. 2 at 36). Petitioner also complaints that counsel did not visit him during trial

to review each day’s proceedings to prepare for the next day of trial.

        Counsel is not required to visit with a criminal defendant any particular number of times;

Petitioner’s contention that counsel did not visit with him frequently enough is inadequate to

demonstrate deficient performance. Moreover, this claim is facially insufficient because Plaintiff

has failed to demonstrate prejudice. He does not explain how more visits from counsel or further

discussion of the various topics he has identified in his § 2255 petition would have reasonably

resulted in a different trial outcome. See generally Dyess, 730 F.3d at 354 (vague and conclusory

allegations contained in a § 2255 petition may be disposed of without further investigation by the

district court).

                   (vi)   Petitioner contends that counsel failed to adequately and completely argue

the violation of Movant’s Sixth Amendment rights by Magistrate Keesler and the resultant

admission into evidence at trial of Government’s Exhibit 50A, based on the fraudulent position by
the United States it had not solicited such evidence. (Doc. No. 2 at 31).

        This claim is meritless for the reasons set forth in Section (1)(D)(ii), supra, and therefore,

counsel cannot be deemed ineffective for failing to raise it. See generally Knowles, 556 U.S. 111

at 123 (“this Court has never required defense counsel to pursue every claim or defense, regardless

of its merit, viability, or realistic chance for success.”). Moreover, Petitioner has failed to

demonstrate prejudice because he does not explain what more or different argument counsel could

have made that would have caused the Court to grant the Motion in Limine and does not explain

how suppression of the heavily redacted letter would have probably changed the outcome of trial

in light of the strong evidence of Petitioner’s guilt.

        (B)     Trial

        Petitioner contends that trial counsel was ineffective for failing to adequately argue in a

Rule 29 motion that the money laundering and wire fraud counts were merged in the Indictment.

The Government argues that this claim is barred from § 2255 review because it was resolved

on direct appeal. See Boeckenhaupt v. United States, 537 F.2d 1182, 1183 (4th Cir. 1976). The court

disagrees. Petitioner raised the merger argument on direct appeal but the Fourth Circuit declined

to resolve it on the merits because Petitioner “waived [his] merger argument by failing to assert it

in [his] Rule 29 Motions.” Tonsing, 629 Fed. Appx. at 465.

        In United States v. Santos, 553 U.S. 507 (2008), the Supreme Court considered whether

the term “proceeds” in the money laundering statute, 18 U.S.C. § 1956(A)(1), means “receipts” or

“profits” because the statute did not define “proceeds” prior to 2009. United States v. Abdulwahab,

715 F.3d 521, 529 (4th Cir. 2013). A merger problem occurs when the government attempts to

convict a defendant of “money laundering for paying the essential expenses of operating the

underlying crime.” United States v. Halstead, 634 F.3d 270, 279 (4th Cir. 2011) (when a
defendant’s crime involves the use of “money transactions to pay for the costs of the illegal

activity,” the government cannot use those same money transactions to also “prosecute the

defendant for money laundering”) (internal quotation omitted). No merger problem arises “when

the financial transactions of the predicate offense are different from the transactions prosecuted as

money laundering.” Id. at 279–80. In order to correct the merger problem in Santos, the Court

defined “proceeds” as “profits.” See Santos at 409. Congress subsequently amended the money

laundering statute in 2009 to define “proceeds” as “any property derived from or obtained or

retained, directly or indirectly, through some form of unlawful activity, including the gross receipts

of such activity.” 18 U.S.C. § 1956(c)(9); see United States v. Allmendinger, 894 F.3d 121, 127

n.2 (4th Cir. 2018).

        In the instant case, the Government charged Petitioner with wire fraud in Counts (2)

through (9), and international money laundering in violation of 18 U.S.C. § 1956(a)(2)(A) in

Counts (11) through (14). Unlike the money laundering provision in Santos, 18 U.S.C. §

1956(A)(1), the international money laundering provision, § 1956(a)(2)(A), does not suffer from

a merger problem because it does not use the term “proceeds.” Moreover, there is no overlap

between the wire fraud incidents charged in Counts (2) through (9), and the international money

laundering incidents charged in Counts (11) through (14). Counsel was not deficient for failing to

raise a meritless merger argument in a Rule 29 motion. See generally Knowles, 556 U.S. at 123

(“this Court has never required defense counsel to pursue every claim or defense, regardless of its

merit, viability, or realistic chance for success.”).

        (C)     Sentencing
       Petitioner contends that counsel was ineffective at sentencing for: (i) failing to investigate

and present adequate evidence to support a downward variance; (ii) refusing to obtain a favorable

defense witness who could have rebutted the prosecution’s narrative regarding the amount of loss,

number of victims, and restitution; and (iii) failing to adequately preserve Petitioner’s objections

to the PSR and develop a record on appeal.

               (i)      Petitioner contends that counsel was ineffective for refusing to develop the

facts and obtain the sentencing transcripts and judgment orders as to Longhurst, Coble, and Emilio

Torres in order to competently assert a Fourteenth Amendment right to obtain a downward

variance and for filing a “mistake-ridden” motion without Petitioner’s consultation or consent.

(Doc. No. 2 at 47). He argues that counsel failed to adequately argue sentencing disparity with

Coble, Longhurst, and Emilio Torres, and failed to timely argue that Petitioner’s participation in

rehabilitative programs and charitable work warranted a reduced sentence and did not adopt his

sentencing arguments.


       The record reveals that no ineffective assistance occurred. As a preliminary matter, the

record refutes Petitioner’s allegations that counsel was deficient for failing to argue sentencing

disparity. Counsel filed a Motion for Sentencing Departure/Variance asking the Court to depart

from the guidelines for several reasons, including avoidance of a sentencing disparity with

Longhurst and Coble, who each received a 24-month sentence. (3:12-cv-259, Doc. No. 134).


       The record also refutes Petitioner’s contention that counsel failed to adequately present his

participation in charitable and rehabilitative programs. Counsel argued that Petitioner has a sixth-

grade formal education, got his GED, and has been able to obtain contractor degrees in California,

and worked to open his own electronics business in Costa Rica. (3:12-cr-259, Doc. No. 177 at 66-

67). Counsel also called Sheena Blanchard at the sentencing hearing who testified that she had
known Petitioner for 11 or 12 years and that they ran marathons together and raised money for the

Leukemia and Lymphoma society, and that he engaged in other charitable work. (3:12-cv-259,

Doc. No. 177 at 71).


       The Court granted counsel’s motion and imposed a sentence below the advisory guidelines,

inter alia, in order to avoid an unwarranted sentencing disparity and due to Petitioner’s history and

characteristics. See (3:12-cv-259, Doc. No. 145 at 3).

       Petitioner’s suggestion that he would have received a further sentence reduction had

counsel presented these arguments more effectively is rejected. First, Petitioner’s argument that he

should have received a further reduction based on sentencing disparity with Coble, Longhurst, and

Torres, is meritless. Pursuant to § 3553(a)(6), the district court must consider “the need to avoid

unwarranted sentence disparities among defendants with similar records who have been found

guilty of similar conduct.” United States v. Clark, 434 F.3d 684, 686 (4th Cir. 2006).

       Longhurst pled guilty in case number 3:11-cr-103 to attempt and conspiracy to commit

mail fraud and to wire fraud. He was sentenced to 24 months, concurrent, followed by three years

of supervised release. Coble pled guilty in case number 3:12-cr-106 to wire fraud conspiracy and

was sentenced to 24 months’ imprisonment followed by three years of supervised release. Both of

these are listed as “related cases” in Petitioner’s PSR. There is a “related case” for Emilio Torres

in Petitioner’s PSR, case number 3:10-cr-237, however, that case was dismissed on June 21, 2012.

Torres pled guilty in case number 3:11-cr-275-MOC to attempt and conspiracy to commit mail

fraud, wire fraud, and money laundering. He was sentenced to 84 months’ imprisonment,

concurrent, and two years of supervised release.
       Unlike Longhurst, Coble, and Torres, who pled guilty and received a three-level reduction

under the USSG. Petitioner did not qualify for that reduction. Longhurst and Coble cooperated

with the Government, thus earning a downward departure, whereas Petitioner did not cooperate.

Further, Coble, Longhurst, and Torres were convicted of one, two, and three counts, respectively,

whereas Petitioner was convicted of 14 counts. There is no reasonable probability under these

circumstances that the Court would have imposed a lower sentence had counsel raised additional

or different arguments with regards to disparity.


       Second, Petitioner has failed to explain why the Court would have granted a greater

sentence reduction had counsel raised his charitable and rehabilitative work earlier in the

sentencing hearing. Nor has he identified additional information that counsel failed to present that

had a reasonable probability of resulting in a greater sentence reduction.


       Finally, to the extent that Petitioner argues counsel was ineffective for failing to

communicate with him more or adopt his sentencing arguments, this claim is denied because

counsel had no obligation to adopt Petitioner’s arguments. See generally Knowles, 556 U.S. at 123

(“this Court has never required defense counsel to pursue every claim or defense, regardless of its

merit, viability, or realistic chance for success.”). Petitioner has not identified any evidence or

argument that counsel could have presented that had a reasonable probability of resulting in a

lower sentence.


               (ii)    Petitioner contends that counsel was ineffective for refusing to obtain a

favorable defense witness at sentencing who could credibly rebut the prosecution’s narrative as to

the amount of loss, number of victims and restitution. (Doc. No. 2 at 58). Petitioner claims that his

own research in jail revealed that Michael Attilio Mangarella, was convicted of operating seven
fraudulent sweepstakes centers in Costa Rica could have testified about the “first-hand knowledge

of the intricacies of such operations and specifically, the employment of runners.” (Doc. No. 2 at

59). This testimony, according to Petitioner, would have refuted Agent Kost’s “speculative”

conclusions about the exclusivity of runners. (Doc. No. 2 at 60). Petitioner repeatedly instructed

counsel to interview Mangarella, who refused, stating it was counsel’s decision to make.

       Attorneys have wide latitude in determining which witnesses to call as part of their trial

strategy. See generally Pruett v. Thompson, 996 F.2d 1560, 1571 n.9 (4th Cir. 1993) (decisions

about what types of evidence to introduce “are ones of trial strategy, and attorneys have great

latitude on where they can focus the jury’s attention and what sort of mitigating evidence they can

choose not to introduce.”).

       Petitioner’s contention that testimony from a convicted sweepstakes fraudster who has no

apparent relationship to Petitioner’s case somehow would have somehow resulted in a lower

sentence is too speculative to support relief. See Dyess, 730 F.3d at 364-65 (rejecting § 2255

petitioner’s ineffective assistance claim where he offered nothing more than speculative

conclusions in explaining who counsel should have called and what aid their testimony would have

provided to his case).

               (iii)     Petitioner contends that counsel was ineffective for failing to adequately

develop the facts in the trial court, file Movant’s complete objections to the PSR, failure to develop

an adequate and meaningful record on appeal.

       Petitioner stated in open court that he read the PSR, understood it, and had enough time to

review it with counsel. (3:12-cr-259, Doc. No. 177 at 2). Counsel presented several objections to

the PSR, moved for a below-guidelines sentence, and succeeded in both lowering the guideline
range and obtaining a below-guideline sentence. Petitioner’s present contention that counsel

should have done more to argue and preserve sentencing issues is refuted by the record.

          Moreover, any suggestion that sentencing calculation errors occurred to which counsel

should have objected is barred to the extent that the Fourth Circuit reviewed the record and

determined that the Court did not clearly err in calculating the loss amount, number of victims,

applying enhancements for vulnerable victims and a supervisory role. Tonsing, 629 Fed. Appx. at

464. Petitioner’s attempt to recast these claims under the guise of ineffective assistance of counsel

is rejected. See Boeckenhaupt, 537 F.2d at 1183 (criminal defendant cannot “recast, under the

guise of collateral attack, questions fully considered by this court [on direct appeal]”).

          (D)    Appeal

          Petitioner contends that appellate counsel was ineffective for: (i) representing Petitioner on

direct appeal despite having represented Petitioner at trial, which resulted in a gross conflict of

interests and breakdown in the appellate mechanism and sabotaging Petitioner’s direct appeal; (ii)

refusing to raise Petitioner’s non-frivolous argument regarding restitution; (iii) refusing to

challenge the number of victims (Doc. No. 2 at 56); and (v) failing to argue merger (Doc. No. 2 at

72).

          (i)     First, Petitioner contends that counsel had a gross conflict of interest because he

represented Petitioner on trial as well as on direct appeal, which resulted in sabotaging his direct

appeal.

          To establish ineffective assistance of counsel based on a conflict of interest, a defendant

who raised no objection at trial must demonstrate that (1) counsel operated under an “actual

conflict of interest;” and (2) this conflict “adversely affected his lawyer's performance.” United

States v. Dehlinger, 740 F.3d 315, 322 (4th Cir. 2014) (quoting Cuyler v. Sullivan, 446 U.S. 335,
348 (1980)). If the petitioner satisfies this showing, “prejudice is presumed and [he] need not

demonstrate a reasonable probability that, but for counsel’s conflicted representation, the outcome

of the proceeding would have been different.” Woodfolk v. Maynard, 857 F.3d 531, 553 (4th Cir.

2017) (citing United States v. Nicholson, 611 F.3d 191, 195 (4th Cir. 2010)). An actual conflict

exists when a petitioner shows that his counsel “actively represented conflicting interests.”

Sullivan, 446 U.S. at 350. “A defendant has established an adverse effect if he proves that his

attorney took action on behalf of one client that was necessarily adverse to the defense of another

or failed to take action on behalf of one because it would adversely affect another.” Mickens v.

Taylor, 240 F.3d 348, 360 (4th Cir. 2001) (en banc). A showing of adverse effect requires the

petitioner to: (1) “identify a plausible alternative defense strategy or tactic that his defense counsel

might have pursued;” (2) show that this strategy “was objectively reasonable under the facts of the

case known to the attorney at the time,” and (3) show “that the defense counsel’s failure to pursue

that strategy or tactic was linked to the actual conflict.” United States v. Dehlinger, 740 F.3d 315,

322 (4th Cir. 2014) (quoting Mickens, 240 F.3d at 361). Because an actual conflict of interest

requires not only a theoretically divided loyalty, but also a conflict that actually affected counsel’s

performance, the actual conflict and adverse effect inquiries are often intertwined. Jones v. Polk,

401 F.3d 257, 267 (4th Cir. 2005).


       Petitioner has failed to show that counsel actively represented conflicting interests or that

counsel acted or failed to act to Petitioner’s detriment. Which claims to raise on direct appeal were

within counsel’s discretion. See generally Knowles, 556 U.S. at 123 (“this Court has never

required defense counsel to pursue every claim or defense, regardless of its merit, viability, or

realistic chance for success.”). Moreover, counsel’s decision not pursue the claims that Petitioner

has identified in his § 2255 petition are meritless for the reasons set forth in the following
discussion and therefore counsel’s decision not to raise these claims on direct appeal was not

objectively unreasonable. See Coley v. Bagley, 706 F.3d 741, 752 (6th Cir. 2013) (“[o]mitting

meritless arguments is neither professionally unreasonable nor prejudicial.”); see Schneider v.

United States, 864 F.3d 518 (7th Cir. 2017) (appellate counsel was not ineffective for failing to

raise trial counsel’s alleged ineffective assistance on direct appeal because the complaints about

trial counsel were meritless).

       (ii)    Petitioner contends that counsel ignored his repeated instructions to argue on appeal

that the restitution amount included losses that were not set forth in the indictment, agreed to by

Petitioner in a plea agreement, or authorized under the Mandatory Victims Restitution Act.

       “[F]ederal courts do not have the inherent authority to order restitution[.]” United States v.

Cohen, 459 F.3d 490, 498 (4th Cir. 2006). “The power to order restitution must therefore stem from

some statutory source,” United States v. Broughton-Jones, 71 F.3d 1143, 1149 (4th Cir. 1995)

(quotation omitted), such as the Mandatory Victim’s Restitution Act (MVRA), 18 U.S.C. § 3663A.

See United States v. Steele, 2018 WL 3595764, F.3d (4th Cir. July 27, 2018).

       The MVRA provides that the district court “shall order ... that the defendant make

restitution to the victim of the offense” upon conviction for “an offense against property ...

including any offense committed by fraud or deceit.” 18 U.S.C. §§ 3663A(a)(1), (c)(1)(A)(ii). The

MVRA requires courts to issue restitution pursuant to 18 U.S.C. § 3664, which instructs the court

to “order restitution to each victim in the full amount of each victim’s losses as determined by the

court and without consideration of the economic circumstances of the defendant.” 18 U.S.C. §

3664(f)(1)(A); see Steele, 2018 WL 3595764 at *2. Under conspiracy law, a defendant is liable

for the conduct of all co-conspirators that was in furtherance of the conspiracy and reasonably

foreseeable to him. Pinkerton v. United States, 328 U.S. 640, 646-47 (1946). The government

bears the burden of proving a victim’s loss by a preponderance of the evidence. United States v.
Wilkinson, 590 F.3d 259, 268 (4th Cir. 2010) (citing 18 U.S.C. § 3664(e)). However, there is no

prescribed statutory maximum in the restitution context, so restitution does not need to be found

by a jury. See United States v. Day, 700 F.3d 713 (4th Cir. 2012) (holding that Apprendi v. New

Jersey, 530 U.S. 466, 490 (2000), does not apply to restitution). Under the MVRA, “each member

of a conspiracy that … causes property loss to a victim is responsible for the loss caused by the

offense.” United States v. Newsome, 322 F.3d 328, 340 (4th Cir. 2003). The amount of losses

relevant to finding the appropriate offense level, which focuses on “relevant conduct,” is not the

same question as the amount of losses properly covered by an order of restitution. Id. at 341.

       Petitioner’s allegation that counsel failed to argue that the restitution amount should have

been found by the jury is refuted by the record and meritless. Petitioner argued on direct appeal

that the Court was required to submit the restitution amounts to the jury but the Fourth Circuit

“conclude[d] that the district court was not required to submit the facts underlying [petitioner’s]

… restitution amount[] to the jury.” Tonsing, 629 Fed. Appx. at 465. Petitioner’s contention that

the amount of restitution was limited to the victims and amounts named in the indictment is

incorrect; he is liable for the conduct of all co-conspirators that was in furtherance of the conspiracy

and reasonably foreseeable to him. See Pinkerton, 328 U.S. at 646-47; see, e.g., Newsome, 322

F.3d at 338 (rejecting the argument that defendant was only responsible for the value of the two

logs he was convicted of selling where he was also charged with conspiracy).

       (iii)   Next, Petitioner contends that counsel refused to challenge the number of victims

on direct appeal. (Doc. No. 2 at 56).

       This claim is conclusively refuted by the record. Counsel argued on direct appeal that the

Court erred in calculating the number of victims. The Fourth Circuit rejected this claim, stating

that “[a] Government witness testified at sentencing regarding his estimation of the … number of

victims, and the district court adopted loss amounts that were considerably lower than these
estimates. The district court did not err in finding that these estimates were reasonable and

supported by a preponderance of the evidence, and in applying sentencing enhancements based on

these estimates.” Tonsing, 629 Fed. Appx. at 465. Petitioner has failed to explain what more

appellate counsel should have argued on appeal with regards to the number of victims that had a

reasonable probability of prevailing on direct appeal.

       (iv)    Finally, Petitioner contends that appellate counsel was ineffective for failing to

argue that the Government’s “shifting nature of the claims” resulted in merger that counsel failed

to raise on direct appeal. (Doc. No. 2 at 72).

       As a preliminary matter, this claim is factually incorrect insofar as counsel did raise the

merger argument on direct appeal but the Fourth Circuit declined to resolve it on the merits because

Petitioner did not raise it in a Rule 29 Motion. Tonsing, 629 Fed. Appx. at 465.

       Appellate counsel cannot be deemed ineffective with regards to the merger issue because

it is meritless for the reasons set forth in Section (2)(B), supra. See Coley, 706 F.3d at 752

(“[o]mitting meritless arguments is neither professionally unreasonable nor prejudicial.”);

Schneider, 864 F.3d at 518 (appellate counsel was not ineffective for failing to raise trial counsel’s

alleged ineffective assistance on direct appeal because the complaints about trial counsel were

meritless).


       IV.     PENDING MOTIONS

(1)    Motions to Correct the Docket (Doc. Nos. 8, 20, 53)

       Petitioner has filed several Motions in which he claims that the Clerk has mischaracterized

various docket entries on the Court’s electronic docketing system and seeking other miscellaneous
relief. Petitioner’s allegations of procedural, rather than substantive errors, have no bearing on the

merits of these proceedings and will be denied.

(2)    Motion to Exceed Page Limit (Doc. No. 12)

       Petitioner’s Motion to file a Reply to the Government’s Response that exceeds the page

limit permitted by the Rules, (Doc. No. 12), will be granted insofar as the Reply has been accepted

and considered by the Court.

(3)    Motions to Conduct Discovery (Doc. Nos. 16, 40, 62, 79)

       Petitioner has filed several Motions seeking to conduct discovery in order to “expand the

record” in this § 2255 proceeding.

       Rule 6(a) of the Rules Governing Section 2255 Proceedings in the United States District

Courts require a party requesting discovery to provide reasons for the request, and must include

any proposed interrogatories, requests for admission, and must specify any requested documents.

Petitioner’s various Motions fail to demonstrate good cause why discovery should be authorized

and, therefore, the Motions will be denied.

(4)    Motions for the Appointment of an Investigator (Doc. No. 22, 88)

       Petitioner seeks the appointment of an investigator to determine why he has experienced

mailing difficulties while incarcerated and to investigate the prosecutors’ allegedly improper

service of process in this § 2255 proceeding.

       Petitioner has been able to fully participate in the instant proceedings as demonstrated by

his copious filings. Alleged irregularities with regards to mailings into his institution are beyond

the scope of the instant § 2255 proceeding and Petitioner’s request for the appointment of an

investigator will be denied.

(5)    Motions for Nunc Pro Tunc Docketing (Doc. Nos. 36, 37, 38, 41, 47)
       Petitioner asks that the Court accept various pleadings nunc pro tunc to various filing dates.

The United States has not alleged that any of Petitioner’s pleadings are untimely and the Court has

not applied any time bar in this case. Therefore, his Motions seeking nunc pro tunc docketing of

various pleadings will be denied as moot.

(6)    Motions for Default Judgment (Doc. Nos. 45, 49)

       Petitioner seeks default judgment because the Government allegedly failed to defend

against his claims or respond to them, which acted as admissions. The Government filed a

Response in accordance with the Court’s Order to show cause why relief should not be granted

and did not default its duty to respond. The Government has responded to Petitioner’s claims,

including those that Petitioner alleges were waived. They fail for the merits for the reasons set

forth in the Discussion section, supra. These Motions, therefore, will be denied.

(7)    Motions for Sanctions (Doc. No. 56, 73, 96)

       Petitioner alleges that the prosecutors violated the code of professional conduct, obstructed

justice, made fraudulent representations, and violated Petitioner’s civil and constitutional rights.

The Court finds that Petitioner’s claims of misconduct are incredible and immaterial to these §

2255 proceedings. Therefore, his various Motions alleging misconduct by the prosecutors will

therefore be denied.

(8)    Motions to Strike (Doc. Nos. 47, 57)

       Petitioner has filed Motions seeking to strike various Government pleadings. The Motions

have no basis in fact or law and will be denied.

(9)    Motion for Extension of Time (Doc. No. 59)
       Petitioner’s Motion for an extension of time to file his Reply is moot because the Reply

has already been filed and the Government did not object to the late filing. The Motion will

therefore be denied as moot.

(10)   Motions for Leave to Amend and for an Evidentiary Hearing (Doc. No. 96, 102)

       Petitioner has filed a “Motion for Leave to File Amended October 12, 2016 Motion (Fed.

R. Civ. P. 15(d)),” (Doc. No. 96), consisting of a 112-page Amended § 2255 petition and

declaration alleging that the Government has engaged in fraud since September 26, 2016, that these

issues are sufficiently related to the issues raised in prior filings that their joinder would not delay

the proceedings or prejudice any party. In his “Judicial Notice & Demand for Evidentiary Hearing

as to Doc. No. 96 Filings,” (Doc. No. 102), Petitioner asks the Court not to construe his Motion to

Amend as a successive § 2255 without granting him warnings pursuant to Castro v. United States,

540 U.S. 375 (2003), and that he should be granted an evidentiary hearing on his § 2255 claims.

       Petitioner’s allegations that the Government has engaged in fraud have been denied as

incredible. His motion to amend his § 2255 petition more than two years after his § 2255 petition

was filed, and nearly 2 years after the Government filed its response, is denied. His motion for an

evidentiary hearing is denied as all his claims are facially insufficient, refuted by the record, and/or

meritless.

       V.       CONCLUSION

       For the foregoing reasons, the Court will dismiss and deny Petitioner’s § 2255 Motion to

Vacate. Petitioner’s pro se Letters are construed as Motions seeking sentencing reduction pursuant

to § 3582 and are denied.

       IT IS, THEREFORE, ORDERED that:
                     1.   Petitioner’s Amended Motion to Vacate, Set Aside or Correct Sentence under 28

                          U.S.C. § 2255, (Doc. No. 2), is DENIED.

                     2.   Petitioner’s Motion to file a Reply to the Government’s Response that exceeds the

                          page limit permitted by the Rules, (Doc. No. 12), is GRANTED insofar as the

                          Reply has been accepted and considered by the Court.

                     3.   Petitioner’s Motion for an Extension of Time to file a Reply, (Doc. No. 59), is

                          DENIED as moot.

                     4.   The remaining Motions, (Doc. Nos. 8, 16, 20, 22, 36, 37, 38, 40, 41, 45, 47, 49, 53,

                          56, 57, 62, 73, 79, 88, 96, 102), are DENIED.

                     5.   IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules Governing

                          Section 2254 and Section 2255 Cases, this Court declines to issue a certificate of

                          appealability. See 28 U.S.C. § 2253(c)(2); Miller-El v. Cockrell, 537 U.S. 322, 338

                          (2003) (in order to satisfy § 2253(c), a petitioner must demonstrate that reasonable

                          jurists would find the district court’s assessment of the constitutional claims

                          debatable or wrong); Slack v. McDaniel, 529 U.S. 473, 484 (2000) (when relief

                          is denied on procedural grounds, a petitioner must establish both that the

                          dispositive procedural ruling is debatable and that the petition states a debatable

                          claim of the denial of a constitutional right).

Signed: August 7, 2018
